                                Case 2:20-cv-02888-ODW-JEM Document 24 Filed 08/04/20 Page 1 of 3 Page ID #:48



                             1
                                    KAZEROUNI LAW GROUP, APC
                             2
                                    Matthew M. Loker, Esq. (279939)
                             3      ml@kazlg.com
                                    1303 East Grand Avenue, Suite 101
                             4
                                    Arroyo Grande, CA 93420
                             5      Telephone: (800) 400-6808
                                    Facsimile: (800) 520-5523
                             6
                             7      Attorneys for Plaintiff,
                                    Janette Deremo
                             8
                                                         UNITED STATES DISTRICT COURT
                             9                        CENTRAL DISTRICT OF CALIFORNIA
                         10
                                    JANETTE DEREMO,                            Case No.: CV20-2888 ODW (JEMx)
1303 EAST GRAND AVENUE, SUITE 101




                         11
 KAZEROUNI LAW GROUP, APC




                                                      Plaintiff,               STIPULATION TO DISMISS
    ARROYO GRANDE, CA 93420




                         12
      Orange, CA 92866




                                                                               ACTION WITH PREJUDICE
                         13                                v.                  PURSUANT TO FED. R. CIV. P.
                                                                               41(A)
                         14
                                    CREDIT ONE BANK, N.A.,
                         15                                                    HON. OTIS D. WRIGHT II
                         16
                                                     Defendant.

                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                    Case No.: CV20-2888 ODW (JEMx)                         Deremo v. Credit One Bank, N.A.
                                       STIPULATION TO DISMISS ACTION WITH PREJUDICE PURSUANT TO FEDERAL RULE OF
                                                                   CIVIL PROCEDURE 41(A)
                                Case 2:20-cv-02888-ODW-JEM Document 24 Filed 08/04/20 Page 2 of 3 Page ID #:49


                                          Plaintiff JANETTE DEREMO (“Plaintiff”) and Defendant CREDIT ONE
                             1
                                    BANK, N.A. (“Defendant”), by and through their undersigned counsel, respectfully
                             2
                                    submit this Stipulation for Dismissal pursuant to Rule 41(a) of the Federal Rule of
                             3
                                    Civil Procedure.
                             4
                                          Plaintiff and Defendant hereby jointly move to dismiss this Action WITH
                             5
                                    PREJUDICE with each party to bear its own costs and attorneys’ fees.
                             6
                             7
                                    Dated: August 4, 2020                          KAZEROUNI LAW GROUP, APC
                             8
                             9                                                         By: ___/s/ Matthew M. Loker___
                         10
                                                                                             MATTHEW M. LOKER, ESQ.
                                                                                              ATTORNEY FOR PLAINTIFF
1303 EAST GRAND AVENUE, SUITE 101




                         11
 KAZEROUNI LAW GROUP, APC

    ARROYO GRANDE, CA 93420




                         12                                                                         REED SMITH LLP
      Orange, CA 92866




                         13                                                                   By: /s/ Steven Warner___
                         14
                                                                                                 STEVEN WARNER, ESQ.
                                                                                             ATTORNEY FOR DEFENDANT
                         15
                         16
                                                         SIGNATURE CERTIFICATION
                         17
                                          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
                         18
                                    Policies and Procedures Manual, I hereby certify that the content of this document
                         19
                                    is acceptable to Defendant’s respective legal counsels and that I have obtained their
                         20
                                    authorizations to affix their electronic signatures to this document.
                         21
                         22
                                    Dated: August 4, 2020                          KAZEROUNI LAW GROUP, APC
                         23
                         24                                                            By: ___/s/ Matthew M. Loker___
                                                                                             MATTHEW M. LOKER, ESQ.
                         25                                                                   ATTORNEY FOR PLAINTIFF
                         26
                         27
                         28
                                    Case No.: CV20-2888 ODW (JEMx)          1 of 2         Deremo v. Credit One Bank, N.A.
                                       STIPULATION TO DISMISS ACTION WITH PREJUDICE PURSUANT TO FEDERAL RULE OF
                                                                   CIVIL PROCEDURE 41(A)
                                Case 2:20-cv-02888-ODW-JEM Document 24 Filed 08/04/20 Page 3 of 3 Page ID #:50



                             1                                CERTIFICATE OF SERVICE
                             2            A copy of the foregoing Joint Dismissal has been filed on August 4, 2020,
                             3      through the Court’s electronic filing system. All parties may access the foregoing
                             4      via the Court’s electronic filing system.
                             5
                             6                                                              ___/s/ Matthew M. Loker___
                             7                                                                         Matthew M. Loker
                             8
                             9

                         10
1303 EAST GRAND AVENUE, SUITE 101




                         11
 KAZEROUNI LAW GROUP, APC

    ARROYO GRANDE, CA 93420




                         12
      Orange, CA 92866




                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                    Case No.: CV20-2888 ODW (JEMx)          2 of 2         Deremo v. Credit One Bank, N.A.
                                       STIPULATION TO DISMISS ACTION WITH PREJUDICE PURSUANT TO FEDERAL RULE OF
                                                                   CIVIL PROCEDURE 41(A)
